By the Court.
An appeal lies from the court of common pleas, only for error in law apparent on the face of the record. St. 1840, c. 87, § 4. And this record does not state facts enough to show either the claimant’s right to the fund, or the trustee’s right to be discharged. • We must presume that evidence was not given to the court of common pleas, which proved the validity of.the assignment to the claimant; or that other evidence was given, which showed that the assignment was invalid.
In the case of Taylor v. Collins, 5 Gray, 50, note, the trustee’s answer disclosed a valid assignment for good consideration ; the court of common .pleas defaulted the claimant, but discharged the trustee; the plaintiff, by his appeal, opened the whole case in this court; and this court necessarily discharged the trustee.

Trustee charged.